Citation Nr: 0336318	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  99-07 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to service connection for tinea pedis, 
claimed as bilateral foot problems.

3.  Entitlement to service connection for cervical strain.

4.  Entitlement to service connection for residuals of a head 
injury, to include headaches, cerebellar degeneration with 
dementia, dysthymia, and depression.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTON

The veteran had active service from October 1977 to January 
1985.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which found claims of entitlement to 
service connection for low back strain, a cervical spine 
disorder, and tinea pedis not well grounded.  The veteran 
timely disagreed in November 1997, and, following issuance of 
a statement of the case in April 1999, the veteran's timely 
substantive appeal was received in that same month.  By a May 
2000 rating decision, the RO in Honolulu, Hawaii, determined 
that a claim of entitlement to service connection for 
residuals of a head injury, to include headaches, cerebellar 
degeneration with dementia, dysthymia, and depression, was 
not well grounded.  The veteran disagreed with that denial, 
and, subsequent to issuance of a statement of the case in 
July 2000, the veteran's timely substantive appeal was 
received in October 2000.  During the pendency of this 
appeal, jurisdiction of the claims files was transferred to 
the St. Petersburg, Florida, RO.

The veteran contends that the service medical records 
associated with the claims file are incomplete.  Although the 
veteran's DD Form 214 reflects that the veteran was inducted 
into service in 1977, there are no clinical records prior to 
1982.  It is clear that the veteran's contention that his 
service medical records are incomplete is correct, and the RO 
has attempted on several occasions to obtain additional 
service medical records.  A document of record suggests that 
the veteran's service medical records were transferred to 
Tripler Army Medical Center (TAMC) Hospital, Hawaii, when the 
veteran was admitted there.  Although the RO has already 
attempted to obtain additional clinical records on several 
occasions, an additional attempt to obtain more complete 
records should be made, and should include a request for a 
specific search for separately-filed hospital records.  

It appears as well that the veteran's service personnel 
records are incomplete, and an additional attempt to obtain 
more complete administrative and personnel records should be 
made.  In particular, if the National Personnel Records 
Center (NPRC) is unable to locate a line of duty 
determination for the March 1984 motor vehicle accident 
following which the veteran was admitted to TAMC Hospital, 
the service department should be asked if such a 
determination was made.

At the time he completed a history for purposes of VA 
treatment in October 1991, the veteran reported that he had 
been hospitalized in 1986 at a facility identified as "St. 
Jose" after he was shot in the knee.  He reported a 
hospitalization at that same facility in 1988, apparently for 
a stab wound.  The veteran also reported that he had an 
operation on the left eye in 1989 at a facility identified as 
"Allen More."  The veteran should be asked to provide 
further identification and addresses for these facilities, 
and those records should be sought.

Although the American Lake VA Medical Center (VAMC) in 
Tacoma, Washington, has been requested to provide all records 
of the veteran's treatment there, American Lake should be 
specially asked if there are any records of treatment for the 
veteran prior to 1990.  If no records prior to 1990 can be 
located, the VAMC should be asked to confirm this information 
in writing.

During the pendency of this claim, the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant must be provided with notice of enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and the 
provisions of that Act, particularly the veteran's rights and 
responsibilities.  Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  See also Veterans Benefits Act of 2003, 
P.L. 108-___, Section 701 (H.R. 2297, December 16, 2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Given 
these decisions, additional, specific notice to the veteran 
advising him of the types of evidence which might 
substantiate his claims is required.

Accordingly, the case is REMANDED for the following actions:

1.  (a)  Notify the veteran of what 
evidence is required to substantiate his 
claim for service connection for low back 
strain, tinea pedis, cervical strain, 
residuals of a head injury, to include 
headaches, cerebellar degeneration with 
dementia, dysthymia, and depression.  
Notify the veteran as to which portions 
of the evidence he is responsible for and 
what evidence VA will assist him to 
obtain or develop.  The veteran should be 
notified that evidence proximate to his 
service regarding the claimed disorders 
would be relevant and persuasive 
evidence.

(b)  Any notice given, or action taken 
thereafter, must also comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), as well 
as any other controlling guidance 
provided after the issuance of this Board 
decision.

2.  The veteran should be afforded 
another opportunity to submit alternative 
evidence regarding the etiology or onset 
of observable symptoms of low back 
strain, tinea pedis, cervical strain, 
residuals of a head injury, to include 
headaches, cerebellar degeneration with 
dementia, dysthymia, and depression, 
including statements from co-workers, 
friends, or others who may have observed 
relevant symptoms, records of 
examinations for employment purposes, 
employment medical records, reports of 
insurance examinations, reports of any 
psychiatric or psychological examinations 
or industrial capability examinations 
proximate to service, or any other 
evidence which might substantiate the 
veteran's contentions that his current 
cerebellar degeneration, depression, or 
symptoms such as behavior changes, were 
first manifested in service or resulted 
from a motor vehicle accident sustained 
in service.  

3.  Ask NPRC to search again for any 
service personnel records for the 
veteran, including records of 
assignments, judicial punishments, line-
of-duty determinations, and the like.  
NRPC should search for separately-filed 
hospital records from TAMC, AND for 
separately-filed TAMC outpatient clinical 
records, and for separately-filed 
psychiatric, mental health, or 
drug/alcohol abuse counseling records.  

If NPRC is unable to locate additional service 
medical records or if any records which are located 
are not released, NPRC should be asked to so state, 
and to specifically indicate why any records 
located were not released, if applicable.

4.  If NPRC is unable to locate 
additional records which include a line 
of duty determination for the veteran's 
March 1984 motor vehicle accident in 
Waipahu, Oahu, Hawaii, the service 
department (Army) should be asked to 
search for records of that determination.

5.  The veteran should again be asked to 
identify VA facilities and private 
providers at which or by whom he was 
treated for any of the claimed disorders 
prior to 1990.  In particular, the 
veteran should be asked to identify the 
facility identified as "St. Jose" at 
which he may have received treatment in 
1986 and 1989.  

American Lake VAMC, Tacoma, Washington, 
should be asked if there are any records 
that the veteran was treated there prior 
to 1990.  If so, those records should be 
obtained; if there are no records of 
treatment of the veteran there prior to 
1990, the VAMC should confirm this in 
writing.

The veteran should be asked to identify 
each VA facility at which he has received 
treatment since November 1999, and VA 
records from November 1999 to the present 
should be obtained.  

6.  The veteran should be afforded VA 
neurological examination to determine the 
etiology of the veteran's current 
headaches, cerebellar degeneration with 
dementia, dysthymia, and depression.  The 
claims folder should be sent to the 
examiner for review of pertinent 
documents therein.  Any necessary 
diagnostic examinations or studies should 
be conducted.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not (Is there 
a 50 percent or greater probability?) 
that headaches, cerebellar degeneration 
with dementia, dysthymia, and depression, 
are etiologically related to a motor 
vehicle accident in which the veteran was 
involved in March 1984.  The examiner 
should state the basis (rationale) for 
the conclusions reached.  

7.  If no additional service medical 
records are obtained, or if any service 
medical records, post-service clinical 
records proximate to service, or other 
alternative evidence obtained during the 
course of this remand supports the 
veteran's contention that he incurred low 
back strain, tinea pedis, or a cervical 
spine injury in service, the veteran 
should be afforded appropriate VA 
examination to determine the etiology of 
any current low back or cervical spine 
disorder or tinea pedis, if present.  

8.  After completing all necessary 
development, including any actions in 
addition to those specified above, or 
other actions necessary to satisfy the 
VCAA, the issues on appeal should be 
readjudicated.  If any decision remains 
adverse to the veteran, the veteran and 
his representative should be provided a 
supplemental statement of the case.  
After the appropriate period of time for 
response, the case should be returned to 
the Board for final review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


